Citation Nr: 0705193	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran had confirmed active military service from 
January 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in June 2005, and 
that development was completed by the Appeals Management 
Center (AMC).  The case has since been returned for appellate 
review.


FINDING OF FACT

The veteran's current back disability was not present in 
service or for many years afterward, and it is not 
etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.1(d), 3.12, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of June 2002 and 
September 2003 letters from the RO to the veteran, as well as 
by means of a June 2005 letter from the AMC to the veteran.  
These letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The June 2002 letter was issued prior to the initial 
adjudication of this claim in February 2003, and there is 
accordingly no prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran was provided with notice as to the means by which 
a disability rating and effective date for the disability 
benefit award on appeal are determined in the October 2006 
supplemental statement of the case (SSOC) from the AMC.  
Since the veteran received adequate notice through this 
source, the Board finds no prejudice to him by proceeding 
with review of this claim, despite the fact that this notice 
was sent subsequent to the initial adjudication of this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).  In this regard, it is pointed out that neither the 
veteran nor his representative has argued that the veteran 
was prejudiced by this late notice, and furthermore, since 
the Board finds below that the veteran's service connection 
claim is denied, any issues of disability rating or effective 
date become moot on that issue.  Therefore, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.



Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
medical records, as well as several statements from the 
veteran's brother and other individuals who knew the veteran 
during service, and a letter from the veteran's chiropractor.  
The veteran requested the opportunity for a personal hearing 
at the RO before a member of the Board, which was held in 
April 2004.  

When this case was previously before the Board in June 2005, 
it was remanded so that the AMC could request from the 
veteran contact information and the necessary waivers so that 
an attempt could be made to obtain post-service private 
treatment records from Dr. Trimbley, and so these records 
could be reviewed in conjunction with the appellant's claim 
and the claim could be readjudicated.  A letter was sent from 
the AMC to the appellant, but the veteran has not provided 
the AMC with the requisite information and waivers, nor has 
he obtained or submitted a copy of these records on his own 
behalf.  The AMC was therefore unable to obtain a copy of 
those records and, although he has been notified of this 
evidentiary deficit, the veteran has submitted no further 
objective evidence in support of his claim.  In this regard, 
the Board notes that in Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), the Court noted that:

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.

The veteran has not identified any additional evidence or 
information which he will permit to be obtained to 
substantiate the present claim and the Board is unaware of 
any other outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  And, as 
will be discussed below, there is no reasonable possibility 
that further assistance will aid in substantiating this 
claim, and as such, further development is not necessary.  
38 U.S.C.A. § 5103A.  Thus, VA's duty to assist has been 
fulfilled.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
can be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  38 
C.F.R. § 3.303(b).

Service connection for degenerative arthritis may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006);  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Upon enlistment in January 1951, the veteran reported that he 
had no bone, joint, or other deformity and had never worn a 
brace or back support.  At the examination prior to entry 
into service, the veteran's spine was normal and he was 
ultimately determined to have no physical defects.  At the 
examination prior to service discharge in September 1951, the 
veteran was determined to be physically qualified for 
discharge, with no noted defects.  There were also no 
complaints of back pain or previous back injury noted.  
Although the veteran testified at the April 2004 hearing that 
he injured his back while in active service by picking up a 
heavy box and received a cortisone shot from one of the base 
physicians, the veteran's service medical records do not 
reflect any such incident.  He also testified that he was 
given a light duty profile for approximately one month after 
this injury, but there is no objective evidence in the record 
of that, either.  In fact, there is no evidence in the 
veteran's service medical records indicating that he made any 
complaints or received treatment for back pain or injuries 
while in service.

At the veteran's Department of Transportation (DOT) 
qualification examination in January 1992, his spine range of 
motion (ROM) was within normal limits.  He complained of back 
pain in November 1992, which was noted to have no known 
cause.  At another DOT qualification examination in January 
1994, his spine ROM was again within normal limits.  He 
complained to a private physician about back pain in October 
1994, December 1996, April 1997, February 1999, May 2000, and 
February 2001, but there was no evidence of a diagnosis, nor 
did any physician relate the veteran's back pain to service.  

According to the report of a May 2001 VA examination for 
pension purposes, the veteran indicated that he sustained a 
back injury due to heavy lifting while in service.  He had no 
prolonged walking or standing, and complained of chronic 
numbness and spasm in his lower back.  He said that his pain 
kept him awake at night, and that he is only able to sleep 20 
to 30 minutes at a time.  He was able to do household chores 
most of the time, but he has flare-ups one to two times a 
month where he was unable to do his household chores.  Upon 
examination, he had tenderness in his lumbosacral spin region 
bilaterally, negative straight-leg raise, with full ROM, 
although he did complain of some discomfort with extension at 
20 degrees.  The examiner opined that the veteran had lumbar 
disc disease, with pain that caused him moderate functional 
impairment.  He did not offer a conclusion as to the etiology 
of the veteran's back pain, however.

In July 2002, the veteran fell and twisted his back, but 
thoracic X-rays taken by VA were normal.  He again complained 
of a backache in September 2002.  In connection with his 
claim, the veteran has also submitted several statements from 
friends and relatives asserting that the veteran complained 
of back injuries while in service.  He also submitted a March 
2004 letter from his chiropractor which indicated that the 
chiropractor had been treating him for several years.  
However, the chiropractor's letter does not state exactly how 
long he has been treating the veteran , does not demonstrate 
that he has been treating the veteran since his discharge 
from service, and does not offer an opinion as to the 
etiology of the veteran's condition.

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a back 
disability.  Initially, as to the opinions provided by the 
veteran, his brother, and his acquaintances, noted above, 
while lay witnesses are competent to describe experiences and 
symptoms that result therefrom, they are not competent to 
provide medical opinion evidence as to the origins of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As such, the statements are not competent 
evidence that the veteran has a current back injury related 
to his service and, in view of the contemporaneous evidence 
(i.e. the service medical records), do not necessarily 
establish that he injured his back in service.

It is significant that the January 1992 DOT report revealed 
no evidence of a back impairment.  And, while the May 2001 VA 
pension examination indicated that there was some limitation 
of movement due to back discomfort and indicated a diagnosis 
of lumbar disc disease, no conclusions about the etiology of 
this back disability were drawn.  Nor, does any of the other 
above-discussed evidence suggest a relationship between any 
current back disability and service.

Given the almost 40 year time period between the veteran's 
September 1951 separation from military service and his first 
complaints of back pain in the early 1990s, the Board finds 
no continuity of symptomatology.  38 C.F.R. § 3.303.  This 
lapse in time between the veteran's service and the first 
complaint of back pain weighs against the veteran's claim.  
In this regard, the Board may, and does, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
do not help the veteran because the record is negative for a 
diagnosis of arthritis within one year of separation from 
active duty.

In sum, there is no competent medical evidence of a back 
injury while in service and no medical evidence suggesting a 
nexus between the veteran's current lumbar disc disease and 
his service.  Therefore, the Board has concluded that the 
preponderance of the evidence is against the claim and the 
present appeal must be denied.  

As a final point, and as alluded to above, because the 
medical evidence of record does not suggest that the veteran 
injured his back in service or that a current back disability 
is related to service, there is no duty to further assist him 
in the development of this claim, to include affording him an 
additional examination.  See 38 U.S.C.A. § 5103A (West 2002).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


